People ex rel. Leavitt v Brann (2020 NY Slip Op 03371)





People v Brann


2020 NY Slip Op 03371


Decided on June 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2020-04270

[*1]The People of the State of New York, ex rel. Robin Gordon Leavitt, on behalf of Rusty Lloyd, petitioner,
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Robin Gordon Leavitt pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Elaine Albenda, Leonard Joblove, and Jean M. Joyce of counsel) and James E. Johnson, Corporation Counsel, New York, NY (Claibourne Henry of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Rusty Lloyd upon bail in the amount of $300,000 partially secured by Alexis Lloyd, upon Kings County Indictment No. 7644/19.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances, the petitioner had the burden of demonstrating the propriety of the bail proffer (see CPL 520.30; cf. People ex rel. Francis v Brann, 170 AD3d 1254; People ex rel. Aidala v Warden, Rikers Is. Corr. Facility, 100 AD3d 667). The Supreme Court properly determined that the petitioner failed to meet his burden.
MASTRO, J.P., LASALLE, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court